Title: To Thomas Jefferson from Samuel Fulton, [29 April 1801]
From: Fulton, Samuel
To: Jefferson, Thomas



Citizen President.
Paris le 9 florial an 9m. de La Republic français [i.e., 29 Apr. 1801]

Haveing served the cause of Liberty during the american war, in the Defence of My native Country, Could not see France strugling Against all the Tyrants of Europe without offering her my service, for which purpose I Came to Paris in 1794. I was amediately appointed Chef d’Escadron, Lieutenant Colonel of Cavalry, in which quallity I served untill (1797) when it was thought that a war would inivitably brake out betwen the two Sister Repulicks, I then give my dismission, and Remained a Silent Spectator, untill the arival of the three Last envoys at Paris, seeing then there was hopes of Reconsiliation, and france press’d on evry side by her enenimys, I againe offered my Service, in the army which the first Consul (Buonaparte) was to Command in person, which was Excepted, the Extroirdinary success of that army has been so well announc’d to the world that Leaves me only roome to say that I have the honour of being one of the vanquers of Marango. Peace being now made betwen france & Germany, I have returnd into the Interior, whare I have just heard of the happy Changement which has takein place in The government of my native & beloved Country now would I fondly fly to it to ask service under her Banners, if my situation permitted me, but haveing sacrefised the principle part of my fortune during the seven years I have been in france and being now the father of a famely cannot quit my present imploy untill I am certaine of an other,
Knowing well your attachment to all True Republicans, I am imboldend to address myself To you to ask some imploy under your auspecious. Be it Sivill or Military, in the United States, or in any foreign Country, it will be eaqually aceptable for it is a pleasing thing for a man to serve his Native Country, particularly when the principalls of her government are those of his owne—
from my long Stay in france I have acquired a Considerable Share of her Language & art of war—
Perhaps I might be usefully imploy’d on the bords of the Mississipi haveing a perfect Knowledge of that vast region & the Diffrent nations of Indians who inhabit the Country bordering thereon—
your answer to the present, Citizen President will be ever gratefully acknowledged by a true Republicain & a reil friend to his native Country
I refer you to Citizen James Munroe for information Relitive to my moral & political Charecter,
Salut et Respect

S. Fulton

 